Citation Nr: 1118068	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to basic eligibility for accrued benefits.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The Appellant is the surviving spouse of the Veteran.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  

The Board notes that with regard to the accrued benefits claim, the issue appears to involve whether the Appellant submitted a timely application for these benefits.  As such, the issue has been recharacterized as above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, the Court issued Hupp v. Nicholson, 21 Vet. App. 342 (2007), which requires that when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Court held that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  Based on the Board's review of the Appellant's claim and the January 2008 notice provided to the Appellant pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), the Board finds the Appellant should be provided with a new VCAA notice letter that complies with the Court's holding in Hupp.  The notice letter of record does not contain a statement of the conditions for which the Veteran was service connected at the time of his death, and does address the Appellant's specific contentions in this case.  Additionally, the Appellant should also be advised of the bases for assigning ratings and effective dates.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, in the Appellant's August 2009 VA Form 9, she requested a BVA hearing at her local VA office before a member or members of the BVA.  It is the RO's responsibility to schedule such hearings.  A claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2010).  As such, the Board remands this case to the RO to accommodate the Appellant's request for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with a new VCAA notice letter, noting (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on the Veteran's previously service-connected conditions, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on the conditions not yet service connected.  

The Appellant should also be advised of the respective obligations of VA and the Appellant in obtaining such evidence, asked to provide any evidence in her possession that pertains to her claims, and advised of the bases for assigning ratings and effective dates pursuant to the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
2.  Undertake all appropriate scheduling action for a 
personal hearing before a member of the Board at the Appellant's local regional office.  The Appellant should be apprised of the next available date for such a hearing, and should be informed of her right to have a videoconference hearing as an alternative.  Notice should be sent to the Appellant in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


